Citation Nr: 0122444	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  94-41 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries of the right shoulder.

2.  Entitlement to service connection for residuals of 
injuries of the left shoulder.

3.  Entitlement to a compensable rating for the period prior 
to March 15, 1996, for residuals of the removal of a 
maxillary cyst and dental trauma.

4.  Entitlement to a rating greater than 10 percent for the 
period beginning on March 15, 1996, for residuals of the 
removal of a maxillary cyst and dental trauma.

5.  The propriety of the initial 30 percent rating assigned 
for residuals of head trauma manifested by dementia and 
headaches.

6.  The propriety of the initial 20 percent rating assigned 
for bilateral hearing loss.

7.  The propriety of the initial rating assigned for 
tinnitus.

8.  Entitlement to an increased rating for post operative 
residuals of fracture of the nasal bones, with deformity, 
currently evaluated as 10 percent disabling.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Carol Avard-Hicks, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
February 1962.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran testified at a hearing before a Hearing Officer 
at the RO in May 1994.

In a May 1996 decision, the Board denied an earlier effective 
date for the grant of service connection for residuals of the 
removal of a maxillary cyst and remanded the remaining issues 
in appellate status for additional development of the record.  
In a September 1999 decision, the Board denied an increased 
rating for residuals of chip fracture of the left ulna and 
remanded the remaining issues in appellate status for 
additional development of the evidence.  The raised issues of 
entitlement to service connection for hearing loss, an 
increased rating for fracture of the nasal bone and a total 
rating based on individual unemployability due to service-
connected disabilities were referred to the RO for 
adjudication.

In February 2001, the veteran's attorney raised the issue of 
entitlement to an increased rating for the service-connected 
left ulna chip fracture and entitlement to service connection 
for degenerative arthritis of the cervical and lumbar spine.  
Those issues are referred to the RO for appropriate action.

The veteran's claims of entitlement to a rating greater than 
30 percent for residuals of head trauma and entitlement to a 
total rating due to individual unemployability will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is competent medical evidence of record relating 
the veteran's current right and left shoulder disabilities to 
injuries sustained during his period of active service.

2.  Bilateral hearing loss disability is manifested by an 
average pure tone threshold at 1000, 2000, 3000 and 4000 
Hertz of 51 in the right ear and 50 in the left ear, and by 
speech recognition of 70 percent in the right ear and 66 
percent in the left ear.

3.  The evidence demonstrates that the veteran suffers from 
tinnitus due to head injuries received while boxing in 
service.  

4.  The veteran was not provided with notice of the RO's July 
1994 decision denying his claim of entitlement to a 
compensable rating for residuals of removal of a maxillary 
cyst with dental trauma.

5.  For the period prior to March 15, 1996, the veteran's 
residuals of the removal of a maxillary cyst with dental 
trauma are manifested by swelling of the lips, diagnosed as 
angioedema of the lips.  

6.  For the period beginning on March 15, 1996, the veteran's 
residuals of the removal of a maxillary cyst with dental 
trauma are manifested by one episode of swelling of the lips, 
asymptomatic anterior teeth, and no evidence of loss of the 
maxilla, nonunion or malunion of the maxilla, or loss of 
teeth due to loss of substance of the maxilla.

7.  The veteran's postoperative residuals of fracture of the 
nasal bones are manifested by deviation of the nasal septum, 
with no external deformity, no impairment of breathing space, 
and a faint one centimeter scar on the right side of his 
nose.


CONCLUSIONS OF LAW

1.  A left shoulder disability was incurred in service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).

2.  A right shoulder disability was incurred in service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).

3.  The criteria for an evaluation greater than 20 percent 
for a bilateral hearing loss disability are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 
Tables VI, VII, Diagnostic Code 6100 (2000).

4.  The criteria for a 10 percent rating for tinnitus for the 
period from August 8, 1994, to June 9, 1999, are met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.87a, 
Diagnostic Code 6260 (1998).

5.  The criteria for a rating in excess of 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.87, 4.87a, Diagnostic Code 6260 (1998 
& 2000).

6.  The criteria for the assignment of a 10 percent rating 
for residuals of the removal of a maxillary cyst and dental 
trauma for the period prior to March 15, 1996, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.71a, 
4.150 Diagnostic Codes 5000 and 9900 (2000).

7.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of the removal of a maxillary cyst 
and dental trauma for the period beginning on March 15, 1996, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.71a, 4.150, Diagnostic Codes 5000 and 9900 
(2000).

8.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of fracture of the nasal bones have 
not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 §§ 4.97, 4.118 Diagnostic Codes 6502 and 7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001) (VCAA).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claims, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified the duty to assist and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).  The regulations 
also address VA's duty to notify claimants of any medical or 
lay evidence or information necessary to substantiate a 
claim.  66 Fed. Reg. 45630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)(1)).  As noted below in more detail, 
the Board believes the requirements of these regulations to 
be satisfied in the present case.

With regard to compliance with VCAA and the newly promulgated 
regulations, all treatment records identified by the veteran 
have either been obtained by the RO or submitted by the 
veteran.  There is no indication of any additional records 
that the RO failed to obtain.  Additionally, the veteran has 
been provided with VA medical examinations addressing his 
left and right shoulder disabilities, bilateral hearing loss, 
tinnitus, residuals of the removal of a maxillary cyst, and 
residuals of fractures of the nasal bones.  Finally, notice 
of the information required to substantiate his claims has 
been provided in the various rating decisions, statements of 
the case (SOC), supplemental statements of the case (SSOC) 
and associated notice letters sent to the veteran.  
Accordingly, no further assistance is necessary to comply 
with the requirements of the new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claims, and a remand back to the RO for 
compliance with the new legislation is not necessary.  
Consequently, the veteran is not prejudiced by the Board's 
decision to address these claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

1.  Service Connection Claims - Right and Left Shoulders.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  In 
determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).


The veteran contends that he was a boxer in service and that 
during the course of engaging in this duty he injured both 
shoulders on numerous occasions.  He asserts that he 
currently has pain bilaterally in his shoulders and that his 
left and right shoulder disabilities should be service-
connected.

Service medical records reveal that at entry into service in 
October 1958 the veteran's upper extremities were noted to be 
normal on examination.  In December 1959 the veteran was 
treated for complaints of pain aggravated by motion in the 
left shoulder.  Physical examination was negative and the 
examiner's impression was pulled muscle.  The veteran's right 
shoulder was treated in August 1960 for pain secondary to a 
blow.  The examiner noted a probable contusion.  The x-ray 
report indicated that acromioclavicular separation was 
possible.  An x-ray of the right shoulder taken in October 
1960 was negative for fracture or dislocation.  However, the 
veteran was prescribed a splint.  

Post-service medical evidence includes VA outpatient 
treatment records and several VA examination reports and 
opinions addressing the existence of current left and right 
shoulder disabilities and their possible relationship to his 
treatment in service.  With regard to a current disability, a 
December 1995 VA outpatient record notes the veteran's 
history as a boxer during service, and diagnoses him with 
left shoulder arthritis, probably traumatic.  In an August 
1997 VA outpatient notation a diagnosis of chronic arthritis 
and bursitis of both shoulders is provided.  Moreover, x-ray 
evidence at a December 1996 examination reveals calcific 
peritendinitis of the right shoulder and a December 2001 
medical rating opinion notes that the veteran has arthritis, 
bursitis, and tendinitis in both shoulders.  Accordingly, the 
record supports a finding that the veteran has a current 
disability in both his right and left shoulders.

Moving to a discussion of whether his current disabilities of 
the shoulders can be related to his treatments for his right 
and left shoulder in service, the Board notes that the record 
contains several opinions on this issue.  As noted above, the 
December 1995 VA outpatient treatment record found that the 
veteran's left shoulder arthritis was probably traumatic in 
nature, which would correlate to his treatment for a left 
shoulder injury in service due to boxing.  Additionally, the 
December 1996 VA examiner, after reviewing the record and 
examining the veteran, stated that it was possible that the 
veteran's present complaints related to his shoulders could 
be directly related to the incidents of documented sick call 
visits for bilateral shoulder injuries during service.  
Furthermore, in a VA medical opinion submitted in December 
2000, the examiner stated that the veteran's current 
bilateral arthritis, bursitis, and tendinitis of the 
shoulders were incurred in service, basing this opinion on 
the physical examination and x-ray evidence.  However, in an 
October 1999 VA examination report, the examiner noted only 
that the veteran had complaints of symptoms related to his 
bilateral shoulders, but did not diagnose a disability.  The 
examiner also stated that the veteran's symptomatology could 
not be correlated with a specific abnormality of the 
shoulders that could be related to his sick call visits while 
in the service.  

Given the conflicting opinions regarding whether or not the 
veteran's current left and right shoulder disabilities are 
related to his treatment for left and right shoulder problems 
in service, the Board finds that the evidence in this case is 
in relative equipoise.  Therefore, resolving doubt in the 
veteran's favor, as required in this situation, the Board 
finds that the medical opinions relating the veteran's 
current bilateral shoulder disabilities to his treatment in 
service are more probative and that a nexus has been 
established.  38 C.F.R. § 3.102 (2000).

Consequently, since the evidence shows that the veteran had 
treatment in service for right and left shoulder problems, 
currently has right and left shoulder disabilities, and 
competent medical evidence of a relationship between his 
current disabilities and his treatment in service, the Board 
finds that entitlement to service connection for left and 
right shoulder disabilities is established, and the veteran's 
claims therefor are granted.

2.  Increased Rating Claims.

The law provides that the degree of impairment resulting from 
a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  With regard to the appellant's request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  For a claim where the appellant has disagreed with 
the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  It is also necessary to resolve 
any reasonable doubt regarding the extent of the disability 
in the appellant's favor.  38 C.F.R. § 4.3 (2000).  If there 
is a question as to which evaluation to apply to the 
appellant's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) assigned at the time service connection is 
first awarded and his dissatisfaction with a subsequently 
assigned or confirmed rating.  In the case of an initial 
rating, the Court found that separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the potential for staged 
ratings must be considered when evaluating an appeal from the 
initial rating assigned.  In the present case, the veteran's 
appeals of his assigned ratings for bilateral hearing loss 
and tinnitus are initial ratings, and thus, staged ratings 
will be considered or evaluated in the discussions of these 
claims below.


a.  Hearing Loss

Entitlement to service connection for a bilateral hearing 
loss was originally granted in an April 2000 rating decision, 
and a 20 percent evaluation was assigned, effective December 
16, 1998, the date of the veteran's claim.  

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. § 4.85 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000) (Schedule).  Under these criteria, a hearing loss 
disability is evaluated by the application of Tables VI and 
VII.  Table VI assigns a numeric designation of hearing 
impairment utilizing the results from both the controlled 
speech discrimination examination and the average puretone 
decibel loss examination. Table VII determines the percentage 
evaluations for hearing impairment.  It must be noted that 
the Court has held that "[a]ssignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the pertinent regulatory provisions, 
evaluations of bilateral defective hearing range from zero to 
100 percent, based on the degree of hearing impairment as 
determined by audiological evaluation.  38 U.S.C. §§ 1155, 
1160(a) (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 
Diagnostic Code 6100 (2000).  

The Board notes that the regulations governing the evaluation 
of hearing disabilities, to include tinnitus, were amended, 
effective June 10, 1999, because the veteran's claim was 
filed prior to the revision, he is entitled to evaluation 
under the regulations, old or new, which offer him the most 
favorable outcome.  See 38 U.S.C. § 1155; DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, upon review of the changes to 
the regulations in 1999, the Board determines that the 
amendments did not affect substantive alterations in the 
evaluation of ear disabilities and do not create new bases 
for compensation.  This conclusion is supported by the 
comments accompanying the new regulations which assert that 
the changes are not intended to be liberalizing.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  Moreover, the Board notes 
that the values assigned to each ear in the relevant tables 
were not altered in the amendment, and thus, the level of 
disability compensation available has not changed under the 
new regulations.  Accordingly, the veteran is not prejudiced 
by the Board's evaluation of his bilateral hearing loss 
disability under the Tables present in the current 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The relevant medical evidence of record includes an October 
1999 VA audiological examination report which notes the 
following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
55
55
LEFT
45
50
45
55
55

The average puretone threshold was 51 on the right and 50 on 
the left.  Speech audiometry revealed speech recognition 
ability of 70 percent in the right ear and of 66 percent in 
the left ear.  

Applying the above medical evidence to Table VI, the 
veteran's numeric designation of hearing impairment in his 
right ear was V, and in his left ear was VI. Turning next to 
determining the percentage evaluations for hearing 
impairment, Table VII shows that those designations provide 
that 20 percent evaluation will be assigned.  Thus, a greater 
evaluation is not shown based on the medical evidence.

Moreover, because the evidence does not show an increase or 
decrease in the level of a disability during the course of 
the appeal period, the Board concludes that a staged rating 
is not appropriate in this case, and the RO properly assigned 
the initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the preponderance of the evidence is against the 
claim for an increased original evaluation for a bilateral 
hearing loss disability, it must be denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

b.  Tinnitus

Entitlement to service connection for tinnitus was originally 
granted in an April 2000 rating decision.  Given that this 
was an initial rating, under Fenderson, the RO assigned 
"staged" ratings to the veteran's disability.  For the 
period from August 8, 1994, the date the veteran's claim was 
received, until June 10, 1999, the date of the new 
regulations, the RO assigned the veteran a noncompensable 
evaluation for his tinnitus.  For the period from June 10, 
1999, forward, the RO assigned the veteran a 10 percent 
evaluation for his tinnitus, the maximum evaluation possible 
under the applicable code provision.  

As noted previously, the regulations governing hearing 
disabilities were revised effective June 10, 1999, while the 
veteran's claim was pending, and he is entitled to 
application of the version most favorable to his claim.  
However, the Board notes that where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the Board must evaluate the veteran's 
claim for a disability rating for tinnitus in excess of 10 
percent from June 10, 1999, forward under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  Prior to June 10, 1999, the Board cannot 
apply the revised regulations.

Under the regulations in effect prior to June 10, 1999, 
persistent tinnitus as a symptom of a head injury, 
concussion, or acoustic trauma was entitled to a 10 percent 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  
Under the current regulations, a 10 percent evaluation is 
warranted for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).

On VA audiological examination in August 1994, the veteran 
reported hearing loss and tinnitus.  The examiner stated that 
the veteran was extremely vague in describing the tinnitus, 
but believed that it was related to boxing during his 
military service.  The examiner noted that based on the 
veteran's responses, the tinnitus was probably bilateral and 
intermittent, but was unable to describe frequency.  The 
veteran did report that it was bothersome.

On VA audiological examination in August 1997, the veteran 
reported bilateral tinnitus since military service.  He 
stated that it was not constant, was high in pitch and was 
bilateral.  In a May 1998 addendum, the examiner indicated 
that he was unable to establish, without speculation, that 
boxing caused the veteran's tinnitus, but that boxing or 
exposure to loud noise during service could not be ruled out 
either.

On VA audiological examination in October 1999, the examiner 
indicated that the claims file was reviewed and noted that 
the record showed that the veteran had old brain injury 
(hematoma) and that he suffered from fugilistic (sic) 
syndrome which could effect hearing sensitivity and, more 
likely, speech recognition.  It was concluded that tinnitus 
could be related to the noise exposure and/or the boxing 
during service.   

Given the RO's assignment of staged ratings for the veteran's 
tinnitus, the Board will consider the appeal period in two 
parts based on the RO's assigned stages.  Initially, for the 
period from August 8, 1994, to June 10, 1999, wherein the 
veteran is assigned a noncompensable evaluation, the Board 
finds that a 10 percent rating is warranted.  Because the 
revised regulations were not in effect during this time 
period, the veteran's tinnitus must be evaluated solely under 
the former regulations.  The evidence shows that the veteran 
had complaints of tinnitus in August 1994, and although he 
did not assert that the tinnitus was constant, he did note 
that it was bothersome and bilateral, which the Board finds 
sufficiently persistent.  Additionally, with regard to the 
criteria that the tinnitus be due to head injury or acoustic 
trauma, the Board notes that the most recent VA examination 
report suggests that the tinnitus could be due to trauma 
caused by blows to the head during boxing matches in service, 
and the Board finds that such blows constitute head injuries.  
Accordingly, a 10 percent rating from the date of claim on 
August 8, 1994, is warranted as there is evidence of 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma during service.  

As noted above, under both the old and new schedular 
criteria, the maximum schedular rating that can be assigned 
for tinnitus is 10 percent.  Because the veteran's tinnitus 
is now assigned the highest schedular rating during the 
entire appeal period, the Board is unable to identify a basis 
to grant a rating in excess of 10 percent.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

c.  Residuals of the removal of a maxillary cyst with dental 
trauma

By rating action in June 1993, service connection was 
established for history of maxillary cyst.  A noncompensable 
rating was assigned, effective March 31, 1993.  On June 28, 
1994, the RO received the veteran's claim for an increase in 
the evaluation of his service-connected residuals of the 
removal of a maxillary cyst with dental trauma based on 
treatment at a VA outpatient clinic.  In July 1994 the RO 
issued a rating decision denying the veteran a higher 
evaluation for his residuals of the removal of a maxillary 
cyst with dental trauma.  However, it does not appear from 
review of the record that notice of the decision, along with 
the veteran's appellate rights, was ever sent to the veteran.  
On March 15, 1996, the veteran's attorney filed a claim for a 
compensable evaluation for this disability on the veteran's 
behalf.  In a September 1997 rating action the RO awarded the 
veteran a 10 percent evaluation for his residuals of the 
removal of a maxillary cyst with dental trauma, effective the 
date of the March 1996 claim.

As an initial matter, the Board finds that because proper 
notice was not provided to the veteran regarding the July 
1994 rating decision on this claim, the veteran's June 28, 
1994, claim was still pending at the time of the RO's 
September 1997 decision, and that the appeal period for the 
present claim extends back to this date.  Given this 
conclusion, the veteran's claim of entitlement to an 
increased rating for residuals of the removal of a maxillary 
cyst with dental trauma is properly separated into two 
issues, one addressing the appropriateness of the veteran's 
noncompensable rating for the period prior to March 15, 1996, 
and one addressing the appropriateness of the 10 percent 
rating assigned from March 15, 1996, forward.  

Historically, the evidentiary background of the veteran's 
claim shows that following the placement of a crown in tooth 
number 8 during service, requiring implantation of a post in 
his mouth, the veteran's upper lip would swell and he had 
soreness of the roof of the mouth in the right anterior 
maxillary region.  In 1980 and 1981, the veteran was treated 
for a maxillary cyst which was enucleated through a hard 
palate approach.  In 1986, a private dentist extracted the 
tooth with the post and indicated that when the post was 
placed, it perforated the root of the tooth and was the cause 
of the subsequent problems.  At a May 1993 VA examination the 
veteran indicated that since the tooth was removed he had had 
no recurrence of the swollen lip problem and examination 
findings showed that there was no obvious swelling of the 
upper lip.  The diagnosis provided was history of recurrent 
maxillary cyst since perforation of roof of tooth number 8 by 
crown pin in 1959, condition cured by extraction of tooth and 
pin in 1986. 

Recent evidence includes a June 3, 1994 outpatient record 
which shows that the veteran reported a puffy right upper 
lip.  It was noted that he had caps on the anterior incisors 
and what appeared to be an abscess on the left lower area.  
The impression was dental infection and possibly some 
allergic reaction.  In an outpatient record dated on June 23, 
1994, the veteran was seen for a tooth ache and the 
assessment was localized infection tooth number 20.  An 
outpatient record dated the next day, noted that the 
veteran's lip had begun to swell the day before after seeing 
a dentist for a tooth infection.  The veteran's history 
regarding his service-connected dental condition was noted 
and he reported periodic swelling in the lips and several 
surgeries to clear up infection.  The examiner indicated that 
the veteran had a dental infection and angioedema of the 
lips, possibly secondary to infection.   

On VA examination in July 1995, the veteran reported swelling 
of his temple areas and lips approximately 2 to 3 times a 
week.  The diagnoses included edema of the lips probably 
secondary to dental implants with replacement of two upper 
front teeth which were knocked out while boxing.  

VA outpatient records dated in May 1996, show that the 
veteran complained of pain in tooth number 32.  A periapical 
x-ray was taken which showed caries and periodontitis.  Tooth 
number 32 was extracted with a diagnosis of dental caries as 
the basis for the action.  There was no indication that this 
treatment was related to his service-connected condition.  

In June 1996 the veteran was seen in the emergency room with 
complaints of a swollen upper lip.  Examination revealed a 
moderately swollen upper lip, intact gums, and some slight 
signs of peri-gingivitis.  The assessment was angioedema.  

On VA examination in October 1999, the veteran reported a 
sensation of mild discomfort and pressure when applying 
pressure with his middle finger over the apex of tooth number 
7.  The veteran reported a distant history of endodontic 
treatment to teeth in the anterior maxilla, including numbers 
7 and 9.  The examiner noted that the veteran had had 
extensive crown and bridge restorations performed upon those 
teeth in the anterior maxilla, and that he had undergone 
periapical surgery to teeth numbers 7 and 9 in the distant 
past, with more recent treatment of an odontogenic cyst 
associated with tooth number 9.  The veteran denied pain, 
infection or purulence associated with this tooth, and the 
examiner reported that the remaining teeth in the anterior 
maxilla were asymptomatic and provoked no response when 
manipulated.  

On further examination, it was noted that the veteran had a 
fixed partial denture extending from teeth numbers 6 through 
11, utilizing tooth numbers 6, 7, 9, and 11 as abutments.  
Teeth numbers 8 and 10 were reported to be pontics, and the 
prosthesis was clinically stable.  There was no evidence of 
soft tissue swelling in the anterior maxilla or palatal 
region.  The veteran reported that he felt mild discomfort 
when gentle palpation was performed over the apex of tooth 
number 7, but the reminder of the anterior maxilla was 
asymptomatic.  The examiner indicated that there was no 
clinical evidence of a lesion associated with this area.  

Radiographic examination demonstrated that teeth numbers 7 
and 9, were status post root canal therapy with periapical 
surgery, and that the veteran had the previously noted crown 
and bridge treatment.  There was no significant periapical 
pathosis associated with those teeth, as evidenced on 
radiograph.  The overall impression from evaluation of serial 
radiographs of the area was one of continued healing 
following procedures, and that tooth number 7, status post 
periapical surgery, was uncomfortable to palpation but 
otherwise asymptomatic.  The examiner concluded that there 
was no evidence of infection and that there was no functional 
deficit associated with the situation.

A March 2000 VA outpatient record shows that the veteran was 
seen for evaluation of teeth numbers 7 and 20.  Tooth number 
7 was asymptomatic, except when occasionally the veteran put 
buccal pressure with his finger.  Examination of tooth number 
7 revealed no swelling, no percussion, and "perio healthy" 
excellent.  
X-rays showed an old scar seen as radiolucency, with no 
suspicious active lesion. The assessment included history of 
upper lip swelling, and clinical and radiographic findings 
indicated teeth numbers 7 and 9 appear to be healed and 
asymptomatic.  A June 2000 VA outpatient record noted that 
the veteran was seen for evaluation of teeth numbers 19 and 
20.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.150 (2000) (Schedule), the RO ascertained the severity of 
the veteran's residuals of the removal of a maxillary cyst 
with dental trauma by analogy applying the criteria set forth 
in Diagnostic Code 9900, governing chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, which requires 
application of Diagnostic Code 5000, governing chronic 
osteomyelitis.

Under Diagnostic Code 5000 a 10 percent rating is assigned 
for inactive osteomyelitis, following repeated episodes, 
without evidence of active infection in the past five years; 
a 20 percent rating for acute, subacute or chronic 
osteomyelitis with discharging sinus or other evidence of 
active infection within the past five years; a 30 percent 
rating is warranted when there is definite involucrum or 
sequestrum, with or without discharging sinus; and a 60 
percent rating is warranted where there are frequent 
episodes, with constitutional symptoms.  

The Board notes that Diagnostic Codes 9901, 9902, 9903, and 
9904, governing complete loss of the mandible, partial loss 
of the mandible, nonunion of the mandible and malunion of the 
mandible are not applicable to the veteran's disability as 
there is no medical evidence indicating that he has suffered 
any of loss, malunion or nonunion of his mandible.  Moreover, 
compensation is not warranted under Diagnostic Code 9913, 
governing loss of teeth due to loss of substance of the body 
of the maxilla or mandible without loss of continuity because 
compensation under this provision requires lost masticatory 
surface which cannot be restored by suitable prosthesis, and 
the veteran has a suitable prosthesis.  Moreover, 
compensation above 10 percent under this provision requires 
the loss of all upper and lower anterior or posterior teeth, 
and there is no indication in the medical evidence of record 
that the veteran suffers such an extreme loss of teeth, or 
that any loss of teeth he has, other than tooth 8, is due to 
his residuals of the removal of a maxillary cyst with dental 
trauma.  

Diagnostic Codes 9914, 9915, and 9916, governing loss of more 
than half of the maxilla, loss of less than half of the 
maxilla, and malunion or nonunion of the maxilla also fail 
provide the veteran with an opportunity for additional 
compensation.  There is no evidence of record that the 
veteran has lost any part of his maxilla, warranting 
compensation under Diagnostic Codes 9914 and 9915, nor is 
there evidence that his maxilla is deformed, permitting 
application of Diagnostic Code 9916, for malunion or 
nonunion.

However, based on a review of the record, the Board finds 
that a 10 percent rating is warranted for the period prior to 
March 15, 1996, for the residuals of removal of a maxillary 
cyst and dental trauma.  The medical evidence reveals that 
the veteran was treated for swelling of the lip several times 
in June 1994, and these symptoms were noted again in the July 
1995 VA examination report.  No other symptoms of his 
residuals of the removal of a maxillary cyst and dental 
trauma were noted during this period.  Because the veteran's 
disability is being rated by analogy under the Diagnostic 
Code for osteomyelitis, and considering the fact that the 
evaluation assigned is to compensate average impairment in 
earning capacity due to a service-connected disorder, the 
Board finds that the symptom of a swollen lip is slight 
enough to more nearly approximate the criteria for a 10 
percent evaluation than a 20 percent evaluation for the 
period prior to March 15, 1996.  Accordingly, an increased 
evaluation to 10 percent for this period is granted.   

Turning to consideration of the proper rating for the 
veteran's residuals of the removal of a maxillary cyst for 
the period beginning on March 15, 1996, the Board concludes 
that a rating in excess of 10 percent is not warranted.  
Other than the June 1996 emergency room treatment for 
angioedema of the lip, the medical evidence for this period 
contains no indication of treatment for a swollen lip or 
other symptoms which are related to the removal of a 
maxillary cyst with dental trauma.  In fact, the October 1999 
VA examination found the anterior maxilla asymptomatic, and 
radiographic evidence in a March 2000 outpatient treatment 
notation confirmed that teeth numbers 7 and 9 were 
asymptomatic despite the veteran's reports of discomfort on 
palpation of tooth 7.  Although the veteran has been treated 
in connection with teeth 19 and 20, these teeth are not 
anterior or posterior to the veteran's removal of the 
maxillary cyst at tooth 8, and are not connected with his 
service-connected disability.  Given the lack of 
symptomatology present in the record since March 15, 1996, 
the Board finds that a rating greater than 10 percent is not 
warranted.  Accordingly, for this period the veteran's claim 
of entitlement to an increased rating for residuals of the 
removal of a maxillary cyst with dental trauma is denied.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of a veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  Deluca v. Brown, 8 Vet. App. 
202, 204-6 (1995).  There is no evidence of any functional 
disability due to the veteran's service-connected condition 
and on the most recent VA examination no functional 
disability was found.  As such, the Board concludes that 
compensation for additional functional loss consistent with 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is 
not warranted in this case.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


d.  Residuals of fracture of the nasal bones

Historically, service connection for postoperative fracture 
of the nasal bones with deformity was granted by rating 
action in November 1968 on the basis of service medical 
records showing nose injuries during service.  The veteran 
underwent submucous resection in April 1968 and VA 
examination in October 1968 showed fractured nasal bones with 
mild deformity and fair airways bilaterally.  A 100 percent 
rating was assigned, effective on April 9, 1968, under 
38 C.F.R. § 4.30, for convalescence, and a 10 percent rating 
was assigned effective from June 1, 1968.  In June 1979 and 
June 1993 rating decisions the RO denied the veteran's 
requests for an increased rating for his post operative 
residuals of fracture of the nasal bones with deformity.  

The relevant medical evidence of record includes a July 1995 
VA examination which reports that the veteran was able to 
breath normally through his nose, with no discharge, no 
interference with breathing space, and no dyspnea.  A one 
centimeter scar was faintly detectable on the right side of 
the nose and the bridge of his nose was straight and normally 
elevated.  X-ray evidence showed no displacement and a healed 
fracture.  In an August 1997 VA examination the veteran 
reported snoring and difficulty breathing, his septum was 
noted to be deviated to the left and right, no nasal 
deformity was present, and his external nose was normal.  In 
October 1999 the veteran underwent another VA examination.  
The examiner noted a minimal deviation of the septum to the 
right.  No scars were noted.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.97, the RO ascertained the severity of the veteran's post 
operative residuals of fracture of the nasal bones with 
deformity by application of the criteria set forth in 
Diagnostic Code 6502, governing traumatic deflection of the 
nasal septum.  Under this provision, the only compensable 
evaluation possible is a 10 percent rating requiring 
traumatic deviation of the nasal septum, with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97 (2000).  As noted, 
the 10 percent rating currently assigned is the highest 
rating under Diagnostic Code 6502; accordingly, an increased 
rating is not possible under this provision.  

Considering other potentially applicable provisions, the 
Board notes that Diagnostic Code 6504 governing loss of part 
of the nose or scars may be appropriate.  Under this 
provision a 10 percent evaluation is warranted for loss of 
part of one ala or other obvious disfigurement and a 30 
percent evaluation is warranted for exposure of both nasal 
passages.  38 C.F.R. § 4.97, Diagnostic Code 6504 (2000).  
Because the medical evidence does not indicate that the 
veteran's nasal passages are exposed, a rating greater than 
10 percent is not appropriate under this provision either.   

The RO considered whether a higher rating was warranted under 
Diagnostic Code 7800 pertaining to facial scars.  Under 
Diagnostic Code 7800, a noncompensable (zero percent) rating 
is warranted for disfiguring scars of the head, face or neck 
which constitute a slight disability; 10 percent, for a 
moderate or disfiguring disability; 30 percent, for a severe 
disability, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; and a 50 percent 
rating is assignable when there is complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).

A scar disability can also be evaluated under Diagnostic 
Codes 7803, 7804, and 7805.  38 C.F.R. § 4.118 (2000).  Under 
Diagnostic Code 7804, a 10 percent evaluation is warranted 
for a superficial scar which is poorly nourished with 
repeated ulceration.  Diagnostic Code 7804, provides for a 10 
percent evaluation for a superficial scar which is tender and 
painful on objective demonstration, and Diagnostic Code 7805 
assigns a disability evaluation to scars based on the 
limitation of function of the part affected by the scar, in 
this case an evaluation of the degree to which the veteran's 
scar affects the functioning of his nose.  

After review of the record, the Board finds that a rating in 
excess of 10 percent is not warranted under any of the code 
provisions governing the evaluation of scars.  The only 
evidence of a scar is the July 1995 examiner's notation of a 
faint one centimeter scar on the right side of the veteran's 
nose.  This is at most slightly disfiguring and certainly 
does not satisfy the criteria for a severe disability as 
required for a 30 percent evaluation under Diagnostic Code 
7800.  Moreover, there is no evidence of record that the 
veteran's scar is tender, painful, poorly nourished or has 
repeated ulceration.  Therefore, compensation under 
Diagnostic Codes 7803 and 7804 is not appropriate.  As for 
Diagnostic Code 7805, there is no medical evidence indicating 
that the veteran's scar affects the functioning of his nose, 
and thus, additional compensation is not warranted under this 
provision.  Accordingly, the claim for an increased rating 
for the service-connected residuals of post operative 
fractures of the nasal bones with deformity is denied.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for residuals of a left shoulder injury is 
granted.

Service connection for residuals of a right shoulder injury 
is granted.

A rating in excess of 20 percent for a bilateral hearing loss 
disability is denied.

A rating of 10 percent for tinnitus is granted for the period 
from August 8, 1994, through June 9, 1999, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.

A rating in excess of 10 percent for tinnitus is denied.

A 10 percent rating for the period prior to March 15, 1996, 
for residuals of removal of a maxillary cyst with dental 
trauma is granted, subject to the regulations controlling to 
disbursement of VA monetary benefits.  

A rating greater than 10 percent for the period beginning on 
March 15, 1996, for residuals of the removal of a maxillary 
cyst and dental trauma is denied.

An increased rating for residuals of fracture of the nasal 
bones is denied.


REMAND

As noted above, while the veteran's claims were pending, 
38 U.S.C.A. § 5100 et seq were amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist and to amplify VA's duties to notify and assist 
veterans in the development of their claims.  Id.  Based on 
the new statutory changes, and review of the record, it is 
the opinion of the Board that additional development of the 
evidence should be accomplished prior to further 
consideration of the veteran's challenge to the initial 
rating of 30 percent assigned for his service-connected 
residuals of head trauma, to include dementia and headaches 
and his claim of entitlement to a total rating due to 
individual unemployability.  

Specifically, in the most recent VA psychiatric examination 
held in October 1999, the psychiatric examiner indicated that 
the veteran had significant memory impairment causing 
significant impairment in his social and occupation 
functioning, which appeared to be declining as reported by 
the veteran and his daughter.  The diagnosis was dementia due 
to head trauma and the examiner assigned a global assessment 
of functioning (GAF) score of 50.  However, in a neurological 
examination conducted at the same time, the neurological 
examiner noted questionable memory loss of unknown etiology, 
and neither examiner discussed the effect of the service-
connected residuals of head trauma on the veteran's 
employability.

The veteran submitted a November 1999 private medical 
statement noting a diagnosis of multiple brain lesion 
secondary to pugilistic injuries with a GAF score of 63.  The 
private examiner concluded that the veteran had chronic 
memory loss and loss of other cognitive capabilities due to 
the service-connected disability and noted that the veteran 
had a number of other complaints associated with sensory 
loss, orthopedic and neurogenic pain and a history of 
surgeries.  The statement concluded that the veteran was 
disabled and could not work as a result of his many problems.  
A separate November 2000 private medical statement indicated 
that the veteran had been unable to work since 1990.  

In a December 1999 addendum to a primary care outpatient 
note, the veteran is reported to be totally disabled by 
chronic brain damage due to years of boxing.  The record also 
contains a November 2000 statement signed by a VA physician 
who responded yes to the question, "is the patient totally 
and permanently disabled as a result of his combined 
headaches and memory problems by the brain injury due to 
boxing while in the military."  That statement does not 
indicate a basis for the physician's conclusion.

Based on this medical evidence, the Board finds that the 
veteran's service-connected residuals of head trauma may have 
increased in severity and another examination is needed to 
determine the current severity of the disability, to include 
whether the veteran is unemployable.  All available VA and 
private medical records pertaining to treatment for all 
service-connected disorders must be obtained prior to 
adjudication of the veteran's claim.  

The Board notes that the criteria for evaluation of mental 
disorders were amended during the pendency of the veteran's 
appeal, effective November 7, 1996.  See 61 Fed. Reg. 52,700 
(October 8, 1996).  Those rating criteria are substantially 
different from the previous criteria.  The Court has held 
that for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Additionally, the Court has held that where the issue 
involves an appeal which has been developed from the initial 
rating assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, the veteran must be informed of the scope of the 
issue; the Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection (in this case, the date of 
claim), as well as a prospective rating.  Id.  Thus, the RO 
must consider whether staged ratings are warranted by the 
evidence, and explicitly note that staged ratings have been 
considered.  Further, the veteran must be informed that the 
scope of the issue includes the possibility of staged ratings 
during the appeal period.

Finally, because the veteran's claim of entitlement to a 
total rating due to individual unemployability is 
inextricably intertwined with the other issues on appeal, 
consideration of the TDIU issue should be deferred until the 
veteran's claim for an increase rating for his residuals of a 
head trauma is resolved.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected residuals 
of head trauma since November 2000.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record, 
including any VA treatment records since 
November 2000 pertaining to the veteran.  
Once obtained, all records must be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for VA psychiatric and neurological 
examinations to determine the severity of 
his service-connected residuals of head 
trauma manifested by dementia and 
headaches.  All indicated tests must be 
conducted.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The claims 
folder must be made available to and 
reviewed by each examiner prior to the 
requested examination.  Based on his/her 
review of the case, the psychiatrist 
should assess the degree of occupational 
and social impairment due to any 
psychiatric component of the veteran's 
service-connected disorder, to include an 
opinion as to whether the service-
connected disability alone prevents the 
veteran from securing and following 
substantially gainful employment.  A 
Global Assessment of Functioning (GAF) 
score should be assigned and explained.  
The neurologic examiner should clearly 
set forth each separate neurological 
diagnosis due to the service-connected 
disability and the severity of any such 
neurological impairment should be 
described in terms of the Rating 
Schedule, to include an opinion as to 
whether the service-connected disability 
alone prevents the veteran from securing 
and following substantially gainful 
employment.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for the veteran's 
service-connected head trauma for any 
part of the appeal period.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected head 
trauma, the supplemental statement of the 
case should indicate that the potential 
for "staged" ratings has been 
considered. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals



 


